Title: To Thomas Jefferson from Thomas Newton, 6 June 1807
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Norfolk June 6— 1807
                        
                        I deliverd your packet to Mr Purviance yesterday & expect he will sail this day or tomorrow, the wind
                            being fair. I am very respectfully yr obt Servt
                        
                            Thos Newton
                            
                        
                    